Title: To George Washington from Oliver Wolcott, Jr., 14 May 1796
From: Wolcott, Oliver Jr.
To: Washington, George


        
          Treasury Department May 14th 1796.
        
        The Secretary of the Treasury has the honour most respectfully to submit to the President of the United States, certain documents in respect to Sylvanus Walker, Inspector of the revenue for the third survey of the District of South Carolina; by which it appears,
        1st. That the said Inspector wants the capacity so necessary to insure a due and correct discharge of the duties attached to his office.
        2d. That the said Inspector has subjected the United States

to considerable loss by omitting to enforce the execution of the Laws for creating internal Revenue.
        3d. That the said Inspector has neglected to render his accounts at the time and in the mode prescribed, although frequently required so to do by the Supervisor of the District of So. Carolina.
        For all which reasons, the Secretary of the Treasury is of opinion that the public Interest indispensably requires, that the said Inspector be displaced from office.
        If the President should see cause to remove Sylvanus Walker from the office he now holds, the Secretary would beg leave to mention William Benson as his successor; he being recommended as a person well qualified to discharge the duties of Inspector, by three of the Representatives of South Carolina, whose letter to the Commissioner of the revenue on that subject accompanies the other documents. All which is most respectfully submitted to the Consideration of the President of the United States.
        
          Oliv: Wolcott JrSecy of the Treasy
        
      